Citation Nr: 1108482	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic stomach disorder.

2.  Entitlement to a higher rate of special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(r)(2).


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2005, the RO denied the Veteran's claim for entitlement to special monthly compensation based on the need for a higher level of aid and attendance at the (r)(2) level.  The Veteran submitted correspondence dated May 2005 that specifically referenced the March 2005 notice letter.  The RO construed a November 2007 letter as a new claim for a higher rate of SMC.  The Board disagrees, and finds that the May 2005 correspondence is a timely notice of disagreement with the March 2005 rating decision.  

In MARCH 2009, the RO declined to reopen a claim for service connection for a chronic stomach disorder.  

The Veteran requested a hearing with respect to the SMC claim, but withdrew his request in October 2010.

The Veteran has submitted informal claims for nonservice-connected pension and reimbursement for unauthorized medical expenses.  These matters are referred to the RO.  In January 2008, more than a year after the August 2003  decision became final, the Veteran filed a claim for an earlier effective date for SMC.  Where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  There is no "freestanding" earlier effective date claim that could be raised at any time.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.







REMAND

Manlincon Issue

In March 2009, the RO declined to reopen a claim for service connection for a chronic stomach disorder.  The Veteran filed a notice of disagreement with this decision in April 2009.  While there is a subsequent, August 2009 rating decision again declining to reopen the claim, none of the statements of the case provided since April 2009  have t included this issue.  For this reason, a remand is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Increased SMC

The Veteran contends that his service-connected loss of use of both hands and legs is of sufficient severity to warrant SMC at a higher rate under 38 U.S.C.A. 
§ 1114(r)(2) (West 2002).

If any veteran is in need of regular aid and attendance for a service connected disability, then, in addition to other possible SMC, the veteran shall be paid a monthly aid and attendance allowance.  38 U.S.C.A. § 1114(r)(1) (West 2002).  In the alternative, a higher rate of aid and attendance benefits is awarded if the veteran, in addition to such need for regular aid and attendance, is in need of a higher level of care.  The higher rate is warranted if the veteran, in the absence of the provision of such care, would require hospitalization, nursing home care, or other residential institutional care.  A higher level of care shall be considered to be needed for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  38 U.S.C.A. 
§ 1114(r)(2) (West 2002); 38 C.F.R. § 3.352(b) (2010).  

Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care service prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the healthcare services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  38 C.F.R. § 3.352(b)(3).

The higher level of aid and attendance allowance is to be granted only when the Veteran's need is clearly established and the amount of services required by the Veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

The Veteran has submitted several statements in support of his claim, as well as a statement from his daughter, claiming that he requires help on a daily basis from his daughter and two other individuals with activities of daily living and care.  The Veteran appears to contend that his service-connected disabilities and need for assistive care have increased in severity since the August 2003 RO decision that awarded special monthly compensation at the (r)(1) level.  The record establishes that the Veteran fell at least twice in 2007, and that one of these falls resulted in a cervical fracture.  An October 2007 VA treatment record and a November 2007 statement from the Veteran's private physician establish that the cervical fracture resulted in "impaired mobility and activities of daily living," and that the Veteran had to use a walker and could not get around unassisted.  He received rehabilitation at a nursing home, and then returned to the assisted living/retirement center where he currently resides.  A March 2010 VA treatment record establishes that the Veteran had an aide that visited twice a day to assist with personal care and activities of daily living, and that his daughter visited daily to prepare his medication.  The Veteran has several nonservice-connected disabilities as well, to include a back disability, and he has suffered at least one stroke and a heart attack.  Therefore, upon remand, the Veteran should be provided a VA examination and medical opinion addressing whether he requires a "higher level of care" as a result of his service-connected disabilities that, in the absence of such care, would require hospitalization, nursing home care, or other residential institution care.

Accordingly, the case is REMANDED for the following action:

1. Schedule an examination by an appropriate physician to render a medical opinion as to whether the Veteran needs a level of care solely as a result of his service-connected disabilities that, if not present, would require hospitalization, nursing home care, or other residential institution care.  The examiner should also determine whether the Veteran requires personal health-care services on a daily basis.

The claim folder must be made available to and   reviewed by the examiner.

2. Then, issue a statement of the case to the Veteran  addressing the Veteran's request to reopen a claim for service connection for a chronic stomach disorder.  The statement of the case should include all relevant law and regulations pertaining to the claim.

3. Thereafter, readjudicate the Veteran's SMC claim.  If the benefit sought on appeal remains denied, the Veteran  should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


